                  Case 19-24646-LMI       Doc 80    Filed 02/08/21     Page 1 of 14




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

In re:                                                        Case No.: 19-24646-BKC-LMI
                                                              Chapter 7
BETTINA HAUSER
SSN: XXX-XX-6809
        Debtor.                    /


                  TRUSTEE’S MOTION TO APPROVE STIPULATION FOR
                  COMPROMISE AND SETTLEMENT REGARDING VALUATION,
                     REPURCHASE AND DISPOSITION OF DEBTOR’S
                          NON-EXEMPT SCHEDULED PROPERTY

                  Any interested party who fails to file and serve a written response to
                  this Motion within 21 days after the date of service stated in this Motion
                  shall, pursuant to Local Rule 9013-1(D), be deemed to have consented
                  to the entry of an order in the form attached to this Motion. Any
                  scheduled hearing may then be canceled.

           Scott N. Brown, as Chapter 7 trustee of the bankruptcy estate of Bettina Hauser (the

“Trustee”), pursuant to Federal Rule of Bankruptcy Procedure 9019 and Local Rule 9013-1(D),

files his Motion to Approve Stipulation for Compromise and Settlement Regarding Valuation,

Repurchase and Disposition of Debtor’s Non-Exempt Scheduled Property (the “Motion”), and in

support thereof, states as follows:

                                           I. Background

           1.     This case commenced as a Chapter 12 proceeding on October 31, 2019 (the

“Petition Date”). On November 25, 2020, the case was converted to Chapter 7, and shortly

thereafter, Scott N. Brown was appointed as Chapter 7 trustee of the Debtor’s bankruptcy estate

(the “Estate”).

           2.     The § 341 Meeting of Creditors in the Chapter 7 case was held and concluded on

December 28, 2020.



00523775.DOCX
                Case 19-24646-LMI          Doc 80      Filed 02/08/21       Page 2 of 14
                                                                            Case No. 19-24646-BKC-LMI


The Non-Exempt Foreign Real Property

           3.   The Debtor’s Amended Schedule “A/B” (ECF No. 62) lists, among other things,

the Debtor’s 1/6 interest in real property located in Budapest Hungary on Line 1.1 with a scheduled

value of $16,666.00 (the “Hungarian Real Property”)

           4.   The Debtor acknowledges that she is over-exempt and has advised the Trustee that

she wishes to repurchase her non-exempt interest in the Hungarian Real Property and resolve any

and all issues with the Trustee regarding her other scheduled property; and the Trustee recognizes

the difficulties, expense and uncertainty associated with marketing and liquidating a fractional

interest in foreign real property.

                                     II. The Proposed Settlement 1

           5.   Accordingly, in light of, among other things, the expense and uncertainty of: (a)

litigation; and (b) liquidating the Hungarian Real Property, and in order to provide for the

expeditious administration of this Estate, the Trustee and the Debtor have reached a settlement

with respect to: (a) the valuation and repurchase of the Estate’s right, title and interest in the

Hungarian Real Property; and (b) the disposition of all other scheduled personal property, on the

term and condition set forth in the Stipulation for Compromise and Settlement Regarding

Valuation, Repurchase and Disposition of Debtor’s Non-Exempt Scheduled Property (the

“Stipulation”), a true and correct copy of which is attached hereto as Exhibit "A" and incorporated

by reference.

           6.   Pursuant to the terms of the Stipulation, and notwithstanding the dispute regarding:

(a) Petition Date fair market value of the Hungarian Real Property; and (b) any claimed




1
  The following is a summary of the key terms of the Proposed Settlement. The terms of the Stipulation
control and all parties are urged to review same. All capitalized terms not otherwise defined in this Motion
shall have the meanings ascribed to them in the Stipulation.
00523775.DOCX
                 Case 19-24646-LMI           Doc 80       Filed 02/08/21       Page 3 of 14
                                                                                Case No. 19-24646-BKC-LMI


exemptions, the Trustee and the Debtor agree that the Petition Date fair market value of the

Debtor’s non-exempt interest in the Hungarian Real Property is $5,500.00.

           7.    Accordingly, the Debtor has agreed to pay to the Trustee, and the Trustee has

agreed to accept, the total sum of $5,500.00 in cleared funds (the “Settlement Amount”), as

payment for the repurchase of the Estate’s right, title and interest in the Hungarian Real Property.

The Debtor has agreed to pay the Settlement Amount as follows: eleven (11) equal, consecutive

monthly installments of $500.00 each, beginning on February 15, 20201 and continuing on the

15th day of each month thereafter, until paid in full.

           8.    The Stipulation also contains, among other things: (a) representations and

warranties by the Debtor; and (b) a default provision that provides for revocation of the Debtor’s

discharge in the event that the terms and conditions of the Stipulation are breached.

                                  III. Legal Standard for Settlement

           9.    Bankruptcy Rule 9019(a) provides: “On motion . . . and after a hearing on notice to

creditors, the debtor . . . and to such other entities as the court may designate, the court may approve

a compromise or settlement.” 2

           10.   As this Court has previously found, “approval of a settlement in a bankruptcy

proceeding is within the sound discretion of the Court, and will not be disturbed or modified on

appeal unless approval or disapproval is an abuse of discretion.” In re Arrow Air, Inc., 85 B.R.

886, 891 (Bankr. S.D. Fla. 1988) (Cristol, J.) (citing Rivercity v. Herpel (In re Jackson Brewing

Co.), 624 F.2d 599, 602-03 (5th Cir. 1980); Anaconda-Ericsson, Inc. v. Hessen (In re Teltronics

Servs., Inc.), 762 F.2d 185, 189 (2d Cir. 1985); In re Prudence Co., 98 F.2d 559 (2d Cir. 1938),

cert. denied sub nom. Stein v. McGrath, 306 U.S. 636 (1939)).



2
  Rule 9013-1(D) of the Local Bankruptcy Rules for the Bankruptcy Court for Southern District of Florida permits,
inter alia, relief without a hearing for motions to approve settlement.
00523775.DOCX
                  Case 19-24646-LMI         Doc 80     Filed 02/08/21     Page 4 of 14
                                                                           Case No. 19-24646-BKC-LMI


           11.    The test is whether the proposed settlement “falls below the ‘lowest point in the

range of reasonableness.’” Arrow Air, 85 Bankr. 891 (quoting Teltronics Servs., 762 F.2d 189;

Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2d Cir.), cert. denied, 464 U.S. 822

(1983)).

           12.    According to the United States Eleventh Circuit Court of Appeals, when a

bankruptcy court decides whether to approve or disapprove a proposed settlement, it must

consider:

                          (a)    the probability of success in the litigation;
                          (b)    the difficulties, if any, to be encountered in the matter of collection;
                          (c)    the complexity of the litigation involved, and the expense,
                  inconvenience and delay necessarily attending it; and
                          (d)    the paramount interest of the creditors and a proper deference to
                  their reasonable views in the premises.

           Wallis v. Justice Oaks II, Ltd. (In re Justice Oaks II. Ltd.), 898 F.2d 1544 (11th Cir. 1990).

See Jackson Brewing, 624 F.2d 602, quoted in Arrow Air, 85 B.R. 891.

           13.    Because, among other things, the Proposed Settlement: (a) avoids the expense and

uncertainty of litigation; (b) avoids the expense and uncertainty of marketing and liquidating the

Hungarian Real Property; (c) monetizes the Estate’s right, title and interest in the Hungarian Real

Property in relatively short order; and (d) contains a default provision that provides for revocation

of discharge in the event of a default (thereby significantly reducing the likelihood of collection

risk), the Trustee believes that the Proposed Settlement meets the standards set forth in In re Justice

Oaks II, and therefore, recommends approval of the settlement as fair and reasonable, within the

reasonable range of possible litigation outcomes, and in the best interests of this Estate and its

creditors. In addition, the Proposed Settlement minimizes additional administrative expenses to

the Estate, will increase the dividend available to creditors, and will allow for a distribution of

sums and proceeds within a reasonable time.


00523775.DOCX
                 Case 19-24646-LMI       Doc 80      Filed 02/08/21   Page 5 of 14
                                                                      Case No. 19-24646-BKC-LMI


           14.   Pursuant to Local Rule 9013-1(D), a copy of the proposed Order is attached hereto

as Exhibit “B.”

           WHEREFORE, Scott N. Brown, as Chapter 7 trustee of the bankruptcy estate of Bettina

Hauser, respectfully requests this Honorable Court enter an Order: (1) granting the instant Motion;

(2) approving the Proposed Settlement and the Stipulation; and (3) granting such other and further

relief as this Court deems just and proper.



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 8, 2021, a true and correct copy of the foregoing

was served as follows:

via electronic transmission to

• Timothy S Kingcade scanner@miamibankruptcy.com, kingcadeserve@bellsouth.net;
r46540@notify.bestcase.com
• Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

and via U.S. Mail to all parties on the attached service list.


                                               /s/ Scott N. Brown
                                               Scott N. Brown, Trustee
                                               SunTrust International Center
                                               One Southeast Third Avenue – Suite 1400
                                               Miami, Florida 33131
                                               Telephone: (305) 379-7904
                                               Facsimile: (305) 379-7905
                                               Email: sbrown@bastamron.com




00523775.DOCX
Case 19-24646-LMI   Doc 80   Filed 02/08/21   Page 6 of 14




                     Exhibit "A"
Case 19-24646-LMI   Doc 80   Filed 02/08/21   Page 7 of 14
Case 19-24646-LMI   Doc 80   Filed 02/08/21   Page 8 of 14
Case 19-24646-LMI   Doc 80   Filed 02/08/21   Page 9 of 14
Case 19-24646-LMI   Doc 80   Filed 02/08/21   Page 10 of 14
                   Case 19-24646-LMI            Doc 80       Filed 02/08/21         Page 11 of 14




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

In re:                                                                    Case No.: 19-24646-BKC-LMI
                                                                          Chapter 7
BETTINA HAUSER
SSN: XXX-XX-6809

                Debtor.                  /

          ORDER GRANTING SCOTT N. BROWN, TRUSTEE’S MOTION TO
         APPROVE STIPULATION FOR COMPROMISE AND SETTLEMENT
      REGARDING VALUATION, REPURCHASE AND DISPOSITION OF DEBTOR’S
                   NON-EXEMPT SCHEDULED PROPERTY

           THIS CAUSE having come before the Court upon Scott N. Brown, Trustee’s Motion to

Approve Stipulation for Compromise and Settlement Regarding, Valuation, Repurchase and

Disposition of Debtor’s Non-Exempt Scheduled Property (ECF No. ) (the “Motion”), 1 and the

Court, having been advised by movant through the submission of the instant order that: (i) the

Motion was served on all parties required by Local Rule 9013-1(D); (ii) the 21-day response time

provided by that rule has expired; (iii) no one has filed, or served on the movant, a response to the


1
    All capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Motion.


00523774.DOCX
                 Case 19-24646-LMI              Doc 80       Filed 02/08/21         Page 12 of 14
                                                                                     Case No.: 19-24646-BKC-LMI


Motion; and (iv) the form of order was attached as an exhibit to the Motion; having reviewed the

Motion, the Stipulation attached as Exhibit “A” to the Motion (the “Stipulation”), and the Court

file, having noted that no objections were filed, finding that the settlement subject of the Motion

meets the criteria set forth in In re Justice Oaks II. Ltd., 898 F.2d 1544 (11th Cir. 1990) and thus,

is in the best interests of this Estate, and finding that the notice of the proposed compromise and

settlement is sufficient to comply with Bankruptcy Rules 9019 and 2002(a)(3), Local Rule 9013-

1(D) and any other applicable notice requirement, it is

           ORDERED as follows:

           1.     The Motion is granted.

           2.     The compromise and settlement is approved on the terms and conditions set forth

in the Motion and the Stipulation attached as Exhibit “A” to the Motion.

           3.     Without limiting the generality of the foregoing, the Trustee is authorized to: (a)

take such actions; and (b) execute such documents, as he deems reasonable, necessary and/or

desirable to effectuate the settlement.

           4.     The Court incorporates the terms of the Stipulation into this Order and retains

jurisdiction to enforce same.

                                                          ###

Submitted By:
Scott N. Brown, Trustee
One Southeast Third Avenue, Suite 1400
Miami, Florida 33131
Telephone: 305.379.7904
Email: sbrown@bastamron.com

Copy furnished to:
Scott N. Brown, Trustee
Trustee, Scott N. Brown shall serve copies of this Order on all interested parties and file a Certificate of Service.




00523774.DOCX
                         Case 19-24646-LMI   Doc 80   Filed 02/08/21     Page 13 of 14

                                    American Express National Bank c/o     American Express National Bank,
2500 Biscayne Property LLC          Zwicker &                              AENB
2500 Biscayne Blvd Apt., 610        80 Minuteman Road                      c/o Zwicker and Associates, P.C.
Miami, FL 33137-4565                P.O. Box 9043                          Attorneys/Agents for Creditor
                                    Andover, MA 01810-0943                 Andover, MA 01810-0943



                                    Amex
Amex                                                                       BANK OF AMERICA
                                    Correspondence/Bankruptcy
P.o. Box 981537                                                            PO BOX 982238
                                    Po Box 981540
El Paso, TX 79998-1537                                                     EL PASO, TX 79998-2238
                                    El Paso, TX 79998-1540



                                    Bank of America
Bank of America                                                            Bettina Hauser
                                    4909 Savarese Circle
Po Box 982238                                                              7735 NE 4 Court #4
                                    Fl1-908-01-50
El Paso, TX 79998                                                          Miami, FL 33138-5068
                                    Tampa, FL 33634-2413



                                    BMW Bank of North America, c/o AIS
BMW Bank                                                                   Bmw Financial Services
                                    Portfolio
Pob 78066                                                                  5515 Parkcenter Cir
                                    4515 N Santa Fe Ave. Dept. APS
Phoenix, AZ 85062-8066                                                     Dublin, OH 43017
                                    Oklahoma City, OK 73118-7901



BMW FINANCIAL SERVICES              Bmw Financial Services                 Caine & Weiner
CUSTOMER SERVICE CENTER             Attn: Bankruptcy Department            Attn: Bankruptcy
PO BOX 3608                         Po Box 3608                            5805 Sepulveda Blvd
DUBLIN, OH 43016-0306               Dublin, OH 43016                       Sherman Oaks, CA 91411-2546




Caine & Weiner                      CAINE & WEINER COMPANY                 Checksystems
Po Box 55848                        12005 FORD ROAD 300                    7805 Hudson Rd
Sherman Oaks, CA 91413              DALLAS, TX 75234-7262                  Saint Paul, MN 55125-1703




                                    David Caballero                        David O. Caballero, Esq.
Child Support Enforcemment
                                    Cole, Scott & Kissane                  Cole Scott & Kissane, P.A.
PO Box 8030
                                    9150 South Dadeland Blvd               Dadeland Centre II
Tallahassee, FL 32314-8030
                                    Miami, FL 33156-7855                   Miami, FL 33156-7855



                                                                           EdFinancial Services
Department of the Treasury          EdFinancial Services
                                                                           Attn: Bankruptcy
Po Box 21126                        120 N Seven Oaks Drive
                                                                           Po Box 36008
Philadelphia, PA 19114              Knoxville, TN 37922-2359
                                                                           Knoxville, TN 37930-6008




Equifax                             Experian                               Florida Department Of Revenue
Po Box 740241                       Po Box 2002                            5050 W Tennessee St
Atlanta, GA 30374-0241              Allen, TX 75013-2002                   Tallahassee, FL 32399-0100




Glendys Berguin                                                            Hsbc Bank
                                    Hsbc Bank
Landlord 2500 Biscayne                                                     Attn: Bankruptcy
                                    Po Box 2013
2500 Biscayne Blvd                                                         Po Box 2013
                                    Buffalo, NY 14240-2013
Miami, FL 33137-4504                                                       Buffolo, NY 14240-2013
                         Case 19-24646-LMI   Doc 80   Filed 02/08/21   Page 14 of 14


                                    Hsbc Bank
Hsbc Bank                                                                HSBC Bank USA, N.A.
                                    Hsbc Card Srvs/Attn: Bankruptcy
95 Washington St                                                         2929 Walden Ave C17
                                    Po Box2013
Buffalo, NY 14203-3006                                                   Attn:Business Services
                                    Buffalo, NY 14240-2013



INTERNAL REVENUE SERVICE            IRS Centralized Bankruptcy
                                                                         MediCredit, Inc.
CENTRALIZED INSOLVENCY OPERATIONS   Department
                                                                         PO Box 1629
PO BOX 7346                         PO Box 7346
                                                                         Maryland Heights, MO 63043-0629
PHILADELPHIA, PA 19101-7346         Philadelphia, PA 19101-7346



Mercedes-Benz Financial Services
                                    Mercedes-Benz Financial Services
Attn: Bankruptcy Dept                                                    Miami
                                    P.o. Box 961
Po Box 685                                                               (Address not available)
                                    Roanoke, TX 76262-0961
Roanoke, TX 76262-0685



                                                                         Porsche Leasing Ltd.
Mikael Hamaoui                      Porsche Financial Srvc
                                                                         c/o David O Caballero
1200 Brickell Avenue #680           1 Porsche Dr
                                                                         9150 S Dadeland Blvd., Suite 1400
Miami, FL 33131-3209                Atlanta, GA 30354-1654
                                                                         Miami, FL 33156-7855



                                    Ryan Clancy, Esq.                    Ryan R McCain, Esq.
Porsche Leasing, Ltd.
                                    Ainsworth + Clancy, PLLC             Barfield, McCain, PA
One Porsche Drive
                                    1111 Brickell Avenue, Suite 1100     4241 Northlake Blvd., Suite B
Atlanta, GA 30354-1654
                                    Miami, FL 33131-3122                 Palm Beach Gardens, FL 33410-6235



Syncb/sunglass Hut
                                    Syncb/sunglass Hut                   Transunion
Attn: Bankruptcy
                                    C/o Po Box 965036                    Po Box 1000
Po Box 965060
                                    Orlando, FL 32896-0001               Chester, PA 19016-1000
Orlando, FL 32896-5060
